Citation Nr: 1601510	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  14-07 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right fifth finger/wrist disability.

2.  Entitlement to service connection for a left ankle disability. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1994 to September 1996, from April 2002 to August 2002, and from November 2004 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In August 2015, the Board reopened the claim of entitlement to service connection for a right wrist disorder and then remanded the issues on the title page.  

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.


FINDINGS OF FACT

1.  The Veteran's preexisting right fifth finger disability underwent no permanent increase in severity during service, and a chronic right wrist disorder was not demonstrated inservice.

2.  The preponderance of the evidence establishes the Veteran did not sustain a left ankle injury during service, and any current left ankle disability is not otherwise etiologically related to active service. 


CONCLUSIONS OF LAW

1.  A preexisting right fifth finger disability was not permanently aggravated by active service, and a right wrist disorder was not incurred or aggravated inservice.  38 U.S.C.A. §§ 1110, 1112, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2015).

2.  A left ankle disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The Veteran has been provided notice of information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining all identified and available evidence needed to substantiate a claim.  The Board remanded this case in August 2015 in order to secure examinations of the Veteran's right upper extremity and left ankle.  These were provided in September 2015.  The examinations included a review of the Veteran's pertinent medical history and the examination reports provide an adequate basis for the diagnoses and opinions rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Both examinations address the specific questions outlined in the Board's August 2015 remand, hence, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be (1) competent evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Right Fifth Finger and Wrist

A Veteran is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111.  The term "noted" denotes only such conditions that are recorded in examination reports.  38 C.F.R. § 3.304(b).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to...manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b).

In this case, the Veteran's July 1994 enlistment examination notes a preexisting flexion deformity of the right fifth finger, limiting the motion of his distal interphalangeal joint to 25 degrees.  The Veteran acknowledges undergoing surgical repair of the tendon along the right fifth finger in 1991.  See July 1994 report of medical history.  This disability was clearly "noted" during the enlistment examination and the presumption of soundness does not apply.  

A preexisting disease will be presumed to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

The burden falls on the Veteran to establish an increase in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Such increase must be shown through independent medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 470-71  (1995).  If there is no evidence of injury, complaints, or treatment of the preexisting disability in service, an increase in severity has not been shown.  However, should an increase be established, the presumption of aggravation applies, and the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

After reviewing the evidence of record, the Board determines there was no permanent increase in severity of the Veteran's preexisting right fifth finger disability during service, and that a chronic right wrist disorder was not incurred or aggravated inservice.  As noted above, the Veteran entered service with limitation of motion along his right fifth finger as a result of surgical tendon repair in 1991.  Specifically, the distal interphalangeal joint was limited to 25 degrees flexion.  See July 1994 report of medical examination.  

Service records indicate the Veteran received treatment on several occasions.  In July 1994, he complained of reduced motion of the right fifth finger.  He was not able to fully extend his distal interphalangeal joint, and the range of motion was measured between 25 and 30 degrees.  He was able to satisfy pinch and grasp testing, as well as touch all of his fingertips to his thumb.  

The Veteran was next seen in October 1994, where he complained of reduced range of motion following a week of basic training.  The physician referenced the preexisting tendon repair.  The Veteran's range of motion of the right distal interphalangeal joint measured between 30 and 50 degrees.  He was fitted with a splint and advised to perform home exercises.

In October 1995, the Veteran complained of pain and a burning sensation in the right wrist following pushups.  The pain was located in the same area as the Veteran's prior reconstructive tendon surgery.  See October 1995 service treatment report.  The findings from range of motion study were not recorded, however, motion was judged to be limited and strength was 3/5.  There is no indication the Veteran received anything other than conservative care, or that any follow up treatment was recommended.

According to a sworn statement, the Veteran reinjured his right fifth finger during pre-deployment training in November 2005, after jumping over a wall and landing on his right hand.  See December 2005 statement.  He was given 72 hours of light duty and returned to full duty.  See December 2004 light duty slip; December 2005 report of investigation.  No additional treatment other than rest was prescribed. 

The Board finds the Veteran has not satisfied his burden of establishing an increase in severity of his preexisting right fifth finger disability.  See Wagner, 370 F.3d at 1096.  While the Board does not question the Veteran experienced occasional discomfort and reduced motion during service, there is no competent evidence of record that his preexisting disability underwent a permanent increase in severity.  While the Veteran received treatment inservice, the evidence does not suggest the severity of his disability was substantially different at any point during service compared to the July 1994 enlistment examination.  Absent evidence of an increase in severity, aggravation of his preexisting right wrist disability may not be conceded.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone, 8 Vet. App. at 402.  

During a May 2004 retention examination, the Veteran denied ever experiencing swollen or painful joints.  He also denied experiencing impaired use of arms, legs, hands or feet.  While he did indicated he experienced bone, joint, or other deformity, the only example he offered was the preexisting tendon repair in 1991.  See May 2004 report of medical history.  Finally, during his April 2006 post-deployment health assessment, following his third and final period of service, there is no mention of a right wrist or finger injury.  

The Board acknowledges the Veteran's current diagnoses of right wrist tendonitis.  See September 2015 VA wrist examination.  The Board has considered the possibility that right wrist tendonitis represents a distinct disability from the one noted in the Veteran's July 1994 enlistment examination, such that the presumption of soundness would in fact apply.   However, even assuming this to be the case, there nonetheless remains no competent evidence of record establishing a nexus between right wrist tendonitis and active service.  On the other hand, the September 2015 VA examiner specifically opined it was less likely than not the Veteran's right wrist tendonitis is etiologically related to service, due in large part to the more than nine years that passed since service before the Veteran sought treatment.  The passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999).  

In sum, the preponderance of the evidence establishes the Veteran's preexisting right fifth finger disorder underwent no permanent increase in severity during service, and the evidence preponderates against finding a nexus between the Veteran's current right wrist disability and active service.  Thus, the claim for entitlement to service connection for a right fifth finger/wrist disability is denied.  


Left Ankle

The Veteran has been diagnosed with a chronic left ankle sprain, and thus, he satisfies the first element of entitlement to service connection.  See September 2005 VA examination.  Regarding the second element, an in-service occurrence, the Veteran claims he sprained his left ankle in 1995 during basic training, once again in 2004 during pre-deployment training, and a third time in 2005 in Iraq when he slipped and twisted his ankle coming out of a gym.  Id.  He also claims he sprained his ankle a few additional times in service but did not seek medical care.  Id. 

After a careful review of the record, the Board finds a preponderance of the evidence establishes there was no in-service occurrence a chronic left ankle disorder.  

Service treatment records from November 1994 reveal the Veteran complained of right knee and foot pain for three weeks.  He was diagnosed with probable plantar fasciitis and a lateral collateral ligament strain.  He was prescribed medications and advised to return as needed.  There is no mention of an ankle injury.  

The Veteran was treated on several occasions in January 1995 for right ankle pain, but not for left ankle pain.  On the first occasion, he complained of right ankle pain lasting two weeks.  He was prescribed medications, given an ace wrap, and advised to return as needed.  Two days later, he was seen for cold-like symptoms and right ankle pain lasting a week.  He was prescribed cold medication.  No diagnosis regarding a left ankle disorder was offered.  Finally, one week later, the Veteran sought treatment for chronic knee and ankle pain, though his primary complaint was left knee pain upon exercise.  He was advised on proper hamstring stretching and quad strengthening technique, and was released to return as needed.  No abnormalities or diagnosis of the ankle was offered.  

In May 2004, the Veteran denied ever experiencing foot trouble; impaired use of arms, legs, hands or feet; or swollen or painful joints.  See May 2004 report of medical history.  Although he acknowledged experiencing bone, joint, or other deformity, he did not include any left ankle injuries when asked to provide examples.  Instead, he only listed an injury to his right fifth finger.  Id.

In February 2005, the Veteran received medical care after jumping from a truck and injuring his back.  While a physical examination revealed left Achilles weakness on flexion, the Veteran specifically denied any injury other than to the back.  The Veteran followed up in March 2005, and only received care for the low back.  See March 2005 service treatment report. 

Finally, in September 2005, the Veteran once again sought treatment for right (not left) ankle pain, after rolling his ankle while walking down steps.  His right ankle exhibited limited range of motion and edema; he was treated with rest, ice, elevation, and compression.  See September 2005 service treatment report; December 2005 report of investigation. 

Thus, there is no supporting evidence of an in-service left ankle injury.  Whereas the Veteran told the September 2015 VA examiner that he injured his left ankle in 1994, 2004, and 2005, the record reveals the only ankle treated during service was the right.  Service records in 1994 and 2005 both mention injuries to the right ankle only, and there is no mention of any left ankle injury in the records from 2004.  While the Veteran exhibited a weak left Achilles in February 2005, there is no indication of any left ankle injury, and he affirmatively denied injury to any area other than the back on that particular visit.  Thus, the preponderance of the evidence does not establish the existence of an in-service occurrence of a left ankle injury, and entitlement to service connection is denied on that basis.  

Even assuming, however, the Veteran were to demonstrate an in-service occurrence of a left ankle injury, there remains no competent evidence of record establishing such an occurrence is etiologically related to any current left ankle disability.  The September 2005 VA examiner specifically opines it is less likely as not the Veteran's current chronic left ankle sprain was incurred in or caused by active service, due in large part to the fact he did not seek any treatment to the left ankle until 2010.  

The Board has considered the Veteran's lay statements relating his current chronic left ankle sprain to active service.  However, while the Veteran is competent to report symptoms observable to a layperson, e.g., experiencing heart or eye problems; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).  

In sum, the preponderance of the evidence is against finding that the Veteran incurred or aggravated a chronic left ankle disorder during service.  A preponderance of the evidence also establishes the Veteran's any current left ankle sprain is not etiologically related to active service.  Accordingly, the claim of entitlement to service connection for a left ankle disability is denied.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the evidence preponderates against entitlement to service connection, the doctrine does not apply.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a right wrist disability is denied.

Entitlement to service connection for a left ankle disability is denied. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


